DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-3 and 8-11 under 35 U.S.C. 103 as being unpatentable over JP 50-060528 (with translation provided by the applicant) in view of Streicher et al. (US Patent 4,983,185) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over JP 50-060528 (with translation provided by the applicant) in view of Streicher et al. (US Patent 4,983,185) as applied to claim 1 above, and further in view of Palumbo (US 2007/0021530) is withdrawn following the applicant’s amendment to claim 1.
Applicant’s arguments, see pages 9-10 of the Remarks filed on January 13, 2022 with respect to the combination of JP 50-060528 (with translation provided by the applicant) and Gonnet et al. (US Patent 4,687,789) have been fully considered and are persuasive.  The combination of references does not teach a content of inorganic base with respect to the triazine derivative of 0.1-1 molar.
Therefore, the rejection of claims 1, 4, and 8-11 under 35 U.S.C. 103 as being unpatentable over JP 50-060528 (with translation provided by the applicant) in view of  Gonnet et al. (US Patent 4,687,789), and as evidenced by Bergmann et al. (US 2011/0064933) is withdrawn.
JP 50-060528 fail to teach the dispersant in claim 1, the dispersion composition in claim 12, and the electrode in claim 13.

Therefore, claims 1 and 5-15 are allowed.
Claims 2-4 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANCA EOFF/           Primary Examiner, Art Unit 1722